DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the drill guide" in line 13. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3, 7-14, and 18-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Blain (U.S. Publication 2009/0024132).
Blain discloses a device (see Figures 2A-6B) comprising a handle assembly (20), a sleeve assembly extending from the handle assembly (22A), and a gripping tip configured to engage an implant and fixedly couple the implant to the device. The gripping tip includes a proximal portion (24), a body portion (22B), and a distal portion (32). The distal portion includes a first jaw (left flange of 32) and a second jaw portion (right flange of 32), wherein the body portion is positioned between the jaws. The gripping tip further includes a first drill guide (a first element 18) angled upwardly (see Figure 6B) and a second drill guide (a second element 18) angled downwardly (see Figure 6B; page 4 paragraphs 39 and 42), wherein the drill guides extend through the distal portion of the gripping tip and wherein the drill guides include channels angled inwardly toward each other (see Figure 2C). The gripping tip further includes a first inwardly extending portion (first element 26) that extends distally from a first recess and a second inwardly extending portion (second element 26) that extends distally from a second recess (page 3 paragraphs 26-27 discuss that elements 26 may be moveable coupling members like element 28 and therefore like element 28 can be provided through recess to allow insertion and removal of elements 26 like element 28). The gripping tip further includes a flanged portion, wherein the flanged portion includes the drill guides (the rounded portions extending from the middle portion of element 32 are flanges). The gripping tip further includes a keyed protrusion (40) configured to engage a corresponding recess on an implant (see Figure 5). 
	Blain discloses a method of using the device discussed above comprising the steps of coupling an implant to the device, delivering the implant between adjacent .
Allowable Subject Matter
Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references the examiner felt were relevant to the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775